Citation Nr: 9918063	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  97-09 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for anxiety disorder, 
currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, S. W. and A. W.



INTRODUCTION

The veteran served on active duty from August 1944 to March 
1946, and from February 1953 to August 1953.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 1996, wherein the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) confirmed and continued a 30 percent 
rating in effect for anxiety disorder.  The veteran, through 
his guardian, indicated disagreement with that decision and 
the RO, in a February 1998 rating decision, increased the 
rating for that disability to 50 percent, effective as of 
September 25, 1995, the date deemed to constitute the date 
that a claim for increased compensation was received.  By 
means of a hearing officer's decision of April 1998, that 
disability rating was increased to 70 percent, effective as 
of September 25, 1995.

In its May 1996 rating decision, the RO increased from 
noncompensable to 10 percent, effective as of September 25, 
1995, the disability rating in effect for service-connected 
residuals of fractured left great and second toes.  The 
veteran, through his accredited representative, indicated 
timely disagreement with that decision.  However, neither the 
statement of the case, nor the supplemental statements of the 
case, thereafter furnished to the veteran and his 
representative by the RO address this issue, nor is it shown 
that this issue has been withdrawn.  This matter is referred 
to the RO for action as appropriate.


REMAND

By means of a letter dated December 14, 1998, the veteran, 
through his guardian, was requested to clarify whether he 
sought a hearing before the Board.  In this 

letter, he and his guardian were advised that, if no response 
was received within 30 days, the Board "will assume that you 
still want a hearing before a member of the Board at the 
regional office," and that his case would be remanded for 
such a hearing.  The record does not reflect that any 
response has been forthcoming.

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran for a 
hearing before a Board Member, sitting at 
the RO, according to the date of his 
request for such a hearing.

This claim is to be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  No inferences as to the ultimate 
disposition of this case should be inferred.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




